Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered October 11, 2000, convicting him of criminal possession of a weapon in the second degree and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Altman, J.P., S. Miller, Luciano and Rivera, JJ., concur.